DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed May 15th, 2022 have been entered. Claims 1-8, and 11-12 remain pending in the application. Applicant’s amendments to the claims have overcome each Abstract Objection and the majority of Claim Objections (excluding claim 4 as set forth in the pertinent section hereafter) set forth in the Non-Final Office Action mailed March 11th, 2022 and are hereby withdrawn in light of their correction. An additional 112a and 112b Rejection is necessitated in light of applicant’s amendments.
Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4 the limitations “the each of the slots” should read as “[[the]] each of the slots”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 4-6 and 11, the limitation “each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot” is recited. Notably, the claim appears to be stating the slot is terminating at one of the reinforcing panels, where the reinforcing panel itself is somehow spaced from a peripheral edge of one of the reinforcing panels (again somehow), such that the reinforcing panels (again) extend around and across a portion of the slot adjacent an interior end of the slot. While in applicant’s figures, to which applicant alleges forms support (see remarks: pages 11-12), only seems to be located beneath the slot itself, it is difficult to understand where in applicant’s figures it is disclosed that the reinforcing panels are (1) extending around the slot (though across is understood), and (2) the reinforcing panel can be spaced from a peripheral edge of itself (or other reinforcing panels), both of which are not previously shown or in the original written disclosure). Therefore, the subject matter is construed as new matter and should be cancelled or amended. For the purposes of examination, Examiner has attempted to understand and map the understanding of the claim pertinent to Rose as set forth in the pertinent 103 Rejections hereafter.
Claims 7-8 and 12 are additionally rejected under 112a or Pre-AIA  35 U.S.C. 112 first paragraph as being dependent on a rejected antecedent claim (claims 4-6 and 11).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6 and 11, the limitation “each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot” is recited. Notably, the claim appears to be stating the slot is terminating at one of the reinforcing panels, where the reinforcing panel itself is somehow spaced from a peripheral edge of one of the reinforcing panels (again somehow), such that the reinforcing panels (again) extend around and across a portion of the slot adjacent an interior end of the slot. It is unclear how the reinforcing panel can be spaced from a peripheral edge of itself (or other reinforcing panels not previously shown or in the original written disclosure). Explanation and clarity are necessitated, elsewise cancellation of the claimed subject matter or amendment (particularly in concordance with the 112a prior) are necessary.
Claims 7-8 and 12 are additionally rejected under 112b or Pre-AIA  35 U.S.C. 112 second paragraph as being dependent on a rejected antecedent claim (claims 4-6 and 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (U.S. Pub. No. 5966759); hereafter “Sanders” in view of Rose et al. (U.S. Pub. No. 20150182399); hereafter “Rose”.
Regarding claim 1, Sanders discloses (FIGS. 1-3) a mattress encasement assembly (as illustrated in FIG. 1) for covering a {cushion}, the mattress encasement assembly comprising: an upper section (2; FIG. 1) including a top wall (9) having a top perimeter edge (about the perimeter of 9), an upper perimeter wall (between 9 and 6; FIG. 1) being coextensive with and extending downwardly from the top perimeter edge (as illustrated in FIG. 1); a lower section (3; FIG. 1) including a bottom wall (10; FIG. 2) having a bottom perimeter edge (about 10; FIG. 2), a lower perimeter wall (between 4 and 6; FIG. 1 and 3) being coextensive with and extending upwardly from the bottom perimeter edge (as illustrated in FIG. 1); the upper and lower sections each comprising a fabric material (Col. 2, lines 26-27); a coupler (6, 7, and 8; FIGS. 1, and 13 and 15/16/17; FIGS. 3), being attached to the upper and lower sections to releasably secure the upper perimeter wall and the lower perimeter wall together such that the upper and lower sections are configured to encase the {cushion} (as illustrated in FIGS. 1 and 3), the coupler including; a first mating member (13; FIG. 3) being attached to the upper perimeter wall (as illustrated in FIG. 3), the first mating member extending along a bottom edge of the upper perimeter wall (as Illustrated in FIGS. 1 and 3); a pair of second mating members (15, 16, and 17; FIG. 3) each being releasably engageable with the first mating member (as illustrated in FIG. 3), the second mating members including an upper mating member (15; FIG. 3) and a lower mating member (16/17; FIG. 3), the upper mating member being attached to and extending along a top edge of the lower perimeter wall (As illustrated in FIG. 3), the lower mating member being attached to and extending around the lower perimeter wall (as illustrated in FIG. 3), the lower mating member being positioned between the upper mating member and the bottom wall (as illustrated between FIGS. 1 and 3); and the first mating member being securable to the upper mating member to provide a first height dimension between the top and bottom walls, the first mating member being securable to the lower mating member to provide a second height dimension between the top and bottom walls, the first height dimension being greater than the second height dimension (as clarified in claim 16 “second and third connecting portions being disposed on said intermediate side strip at different heights on said intermediate side strip such that said first connecting portion is engageable with either of said second and third connecting portions to permit said mattress cover to accommodate mattresses having different thicknesses”; where the connecting portions are described as “slide fasteners” (Col. 4, lines 14-34)).
However, Sanders does not explicitly disclose wherein the cushion/mattress comprises a plurality of cushions.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) a bedding assembly with encasement (As illustrated in FIGS. 9, 12, 14, and 15) wherein the inner mattress comprises a plurality of cushions/panels ([0141] “the one or more first supporting structures comprising one or more foam structures”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of cushions/panels for the at least one arbitrary cushion of Sanders. Where the results would have been predictable as both Sanders and Rose are concerned with bedding assemblies and encasements thereof. Where advantageously, the use of a plurality of cushions/panels would permit the user of Sanders to replace the mattress in part upon wear or soiling, thereby extending the overall longevity of the mattress and reducing maintenance costs.
Regarding claim 2, Sanders in view of Rose discloses (Sanders: FIGS. 1 and 3) the mattress encasement assembly according to claim 1, wherein the coupler comprises a zipper having a slider body (6, 7, and 8/13, 15, 16, 17; as illustrated between FIGS. 1 and 3), the slider body being mounted on the first mating member and being selectively engageable with the upper mating member or the lower mating member. Notably, Sanders describes its fasteners as “slide fasteners” (Col. 4, lines 14-34). Where a slide fastener is known in the art to be a zipper (per the Oxford English Dictionary “slide fastener”: “a zip-fastener”), where a zipper is known eminently in the art to possess a slide body that a user grasps and advances along the extent of a row of converging teeth to thereby ‘zip’.
Regarding claim 3, Sanders in view of Rose discloses (Sanders: FIGS. 1) the mattress encasement assembly according to claim 1, wherein each of the top and bottom perimeter edges includes a first lateral edge (left side nearest reference numeral ‘2’ in FIG. 1), a second lateral edge (right side opposite the reference numeral ‘2’ in FIG. 1), a first end edge (front edge nearest reverence numeral 6 in FIG. 1) and a second end edge (rear edge opposite reference numeral ‘6’ in FIG. 1).
However, Sanders does not explicitly disclose wherein each of the first and second end edges having an elongated slot extending therethrough and being positioned between the first and second lateral edges, the upper perimeter wall being attached to and extending along edges formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) wherein each of the first and second end edges (about 304 and 308; FIG. 14) having an elongated slot (between 336 and 304/336 and 308; FIG. 14) extending therethrough and being positioned between the first and second lateral edges (as illustrated in FIG. 14), the upper perimeter wall being attached to and extending along edges (318A/318B; FIG. 14) formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall (as illustrated in FIGS. 9, 12, 14, and 15).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the elongated slots of Rose (between 336 and 304/336 and 308 at both ends as illustrated in FIG. 14) into the encasement assembly of Sanders (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Rose and Sanders are concerned with mattress systems and their encasements thereof. Where advantageously, the incorporation of the elongated slots and the reinforced portions (336; FIG. 14) is acknowledged in Rose such that the “first movable upper section is separate from and movable with respect to the second movable upper section… The sleep system can further include an articulation system for articulating the first movable upper section, the first movable lower section, the second movable upper section, and the second movable lower section, wherein the articulation system is configured to allow for independent movement of the first upper movable section and the second upper movable section” [0126]. Where such feature would eminently avail the mattress to be used by two individuals and cater to their preferences as Rose acknowledges.
Regarding claim 4, Sanders in view of Rose discloses (FIGS. 14) the mattress encasement assembly according to claim 1, further comprising: each of the top and bottom perimeter edges includes a first lateral edge (left side nearest reference numeral ‘2’ in FIG. 1), a second lateral edge (right side opposite the reference numeral ‘2’ in FIG. 1), a first end edge (front edge nearest reverence numeral 6 in FIG. 1) and a second end edge (rear edge opposite reference numeral ‘6’ in FIG. 1) including a plurality of reinforcing panels (Rose: 336; FIG. 14) being attached to each of the top and bottom walls, the each of the slots terminating at one of the reinforcing panels. As Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”.
However, Sanders does not explicitly disclose wherein each of the first and second end edges having an elongated slot extending therethrough and being positioned between the first and second lateral edges, the upper perimeter wall being attached to and extending along edges formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall, and each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) wherein each of the first and second end edges (about 304 and 308; FIG. 14) having an elongated slot (between 336 and 304/336 and 308; FIG. 14) extending therethrough and being positioned between the first and second lateral edges (as illustrated in FIG. 14), the upper perimeter wall being attached to and extending along edges (318A/318B; FIG. 14) formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall (as illustrated in FIGS. 9, 12, 14, and 15) and the slots terminating at one of the reinforcing panels (as illustrated in FIG. 14/15) spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (as illustrated in FIG. 15, the slot is terminating at one of the reinforcing panels (junction 336) spaced from a peripheral edge of one of the reinforcing panels (either edge 340/342) such that one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (about junction 336) and clarified in [0121]). As Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the elongated slots and the reinforcing panels of Rose (between 336 and 304/336 and 308 at both ends as illustrated in FIG. 14) into the encasement assembly of Sanders (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Rose and Sanders are concerned with mattress systems and their encasements thereof. Where advantageously, the incorporation of the elongated slots and the reinforced portions (336; FIG. 14) is acknowledged in Rose such that the “first movable upper section is separate from and movable with respect to the second movable upper section… The sleep system can further include an articulation system for articulating the first movable upper section, the first movable lower section, the second movable upper section, and the second movable lower section, wherein the articulation system is configured to allow for independent movement of the first upper movable section and the second upper movable section” [0126]. Where such feature would eminently avail the mattress to be used by two individuals and cater to their preferences as Rose acknowledges.
Regarding claim 5, Sanders discloses (FIGS. 1-3) a mattress encasement assembly (as illustrated in FIG. 1) for covering a {cushion}, the mattress encasement assembly comprising: an upper section (2; FIG. 1) including a top wall (9) having a top perimeter edge (about the perimeter of 9), an upper perimeter wall (between 9 and 6; FIG. 1) being coextensive with and extending downwardly from the top perimeter edge (as illustrated in FIG. 1); a lower section (3; FIG. 1) including a bottom wall (10; FIG. 2) having a bottom perimeter edge (about 10; FIG. 2), a lower perimeter wall (between 4 and 6; FIG. 1 and 3) being coextensive with and extending upwardly from the bottom perimeter edge (as illustrated in FIG. 1); the upper and lower sections each comprising a fabric material (Col. 2, lines 26-27); a coupler (6, 7, and 8; FIGS. 1, and 13 and 15/16/17; FIGS. 3), being attached to the upper and lower sections to releasably secure the upper perimeter wall and the lower perimeter wall together such that the upper and lower sections are configured to encase the {cushion} (as illustrated in FIGS. 1 and 3), the coupler including; a first mating member (13; FIG. 3) being attached to the upper perimeter wall (as illustrated in FIG. 3), the first mating member extending along a bottom edge of the upper perimeter wall (as Illustrated in FIGS. 1 and 3); a pair of second mating members (15, 16, and 17; FIG. 3) each being releasably engageable with the first mating member (as illustrated in FIG. 3), the second mating members including an upper mating member (15; FIG. 3) and a lower mating member (16/17; FIG. 3), the upper mating member being attached to and extending along a top edge of the lower perimeter wall (As illustrated in FIG. 3), the lower mating member being attached to and extending around the lower perimeter wall (as illustrated in FIG. 3), the lower mating member being positioned between the upper mating member and the bottom wall (as illustrated between FIGS. 1 and 3); and the first mating member being securable to the upper mating member to provide a first height dimension between the top and bottom walls, the first mating member being securable to the lower mating member to provide a second height dimension between the top and bottom walls, the first height dimension being greater than the second height dimension (as clarified in claim 16 “second and third connecting portions being disposed on said intermediate side strip at different heights on said intermediate side strip such that said first connecting portion is engageable with either of said second and third connecting portions to permit said mattress cover to accommodate mattresses having different thicknesses”; where the connecting portions are described as “slide fasteners” (Col. 4, lines 14-34)); the coupler comprises a zipper having a slider body (6, 7, and 8/13, 15, 16, 17; as illustrated between FIGS. 1 and 3), the slider body being mounted on the first mating member and being selectively engageable with the upper mating member or the lower mating member; each of the top and bottom perimeter edges includes a first lateral edge (left side nearest reference numeral ‘2’ in FIG. 1), a second lateral edge (right side opposite the reference numeral ‘2’ in FIG. 1), a first end edge (front edge nearest reverence numeral 6 in FIG. 1) and a second end edge (rear edge opposite reference numeral ‘6’ in FIG. 1). Notably, Sanders describes its fasteners as “slide fasteners” (Col. 4, lines 14-34). Where a slide fastener is known in the art to be a zipper (per the Oxford English Dictionary “slide fastener”: “a zip-fastener”), where a zipper is known eminently in the art to possess a slide body that a user grasps and advances along the extent of a row of converging teeth to thereby ‘zip’.
However, Sanders does not explicitly disclose wherein the cushion/mattress comprises a plurality of cushions and each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) a bedding assembly with encasement (As illustrated in FIGS. 9, 12, 14, and 15) wherein the inner mattress comprises a plurality of cushions/panels ([0141] “the one or more first supporting structures comprising one or more foam structures”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of cushions/panels for the at least one arbitrary cushion of Sanders. Where the results would have been predictable as both Sanders and Rose are concerned with bedding assemblies and encasements thereof. Where advantageously, the use of a plurality of cushions/panels would permit the user of Sanders to replace the mattress in part upon wear or soiling, thereby extending the overall longevity of the mattress and reducing maintenance costs.
However, Sanders still does not explicitly disclose wherein each of the first and second end edges having an elongated slot extending therethrough and being positioned between the first and second lateral edges, the upper perimeter wall being attached to and extending along edges formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall; nor a plurality of reinforcing panels being attached to each of the top and bottom walls, each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
Regardless, Rose further teaches (FIGS. 9, 12, 14, and 15) wherein each of the first and second end edges (about 304 and 308; FIG. 14) having an elongated slot (between 336 and 304/336 and 308; FIG. 14) extending therethrough and being positioned between the first and second lateral edges (as illustrated in FIG. 14), the upper perimeter wall being attached to and extending along edges (318A/318B; FIG. 14) formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall (as illustrated in FIGS. 9, 12, 14, and 15), and each of the slots terminating at one of the reinforcing panels (as illustrated in FIG. 14/15) spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (as illustrated in FIG. 15, the slot is terminating at one of the reinforcing panels (junction 336) spaced from a peripheral edge of one of the reinforcing panels (either edge 340/342) such that one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (about junction 336) and clarified in [0121]). As Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the elongated slots and reinforcing panels of Rose (between 336 and 304/336 and 308 at both ends as illustrated in FIG. 14) into the encasement assembly of Sanders (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Rose and Sanders are concerned with mattress systems and their encasements thereof. Where advantageously, the incorporation of the elongated slots and the reinforced portions (336; FIG. 14) is acknowledged in Rose such that the “first movable upper section is separate from and movable with respect to the second movable upper section… The sleep system can further include an articulation system for articulating the first movable upper section, the first movable lower section, the second movable upper section, and the second movable lower section, wherein the articulation system is configured to allow for independent movement of the first upper movable section and the second upper movable section” [0126]. Where such feature would eminently avail the mattress to be used by two individuals and cater to their preferences as Rose acknowledges. Where further including a plurality of reinforcing panels (Rose: 336; FIG. 14) being attached to each of the top and bottom walls, the each of the slots terminating at one of the reinforcing panels would provide as Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”
Regarding claim 6, Sanders discloses (FIGS. 1-3) a mattress system (as illustrated in FIG. 1) comprising a {cushion}; an outer cover (1; FIG. 1) being removably positionable over and encasing the cushioning {panel}, the outer cover including: an upper section (2; FIG. 1) including a top wall (9) having a top perimeter edge (about the perimeter of 9), an upper perimeter wall (between 9 and 6; FIG. 1) being coextensive with and extending downwardly from the top perimeter edge (as illustrated in FIG. 1); a lower section (3; FIG. 1) including a bottom wall (10; FIG. 2) having a bottom perimeter edge (about 10; FIG. 2), a lower perimeter wall (between 4 and 6; FIG. 1 and 3) being coextensive with and extending upwardly from the bottom perimeter edge (as illustrated in FIG. 1); the upper and lower sections each comprising a fabric material (Col. 2, lines 26-27 “fabric”); a coupler (6, 7, and 8; FIGS. 1, and 13 and 15/16/17; FIGS. 3), being attached to the upper and lower sections to releasably secure the upper perimeter wall and the lower perimeter wall together such that the upper and lower sections encase the {cushion} (as illustrated in FIGS. 1 and 3), the coupler allowing adjustment in a height from the top wall to the bottom walls (as clarified in claim 16 “second and third connecting portions being disposed on said intermediate side strip at different heights on said intermediate side strip such that said first connecting portion is engageable with either of said second and third connecting portions to permit said mattress cover to accommodate mattresses having different thicknesses”; where the connecting portions are described as “slide fasteners” (Col. 4, lines 14-34)); wherein each of the top and bottom perimeter edges includes a first lateral edge (left side nearest reference numeral ‘2’ in FIG. 1), a second lateral edge (right side opposite the reference numeral ‘2’ in FIG. 1), a first end edge (front edge nearest reverence numeral 6 in FIG. 1) and a second end edge (rear edge opposite reference numeral ‘6’ in FIG. 1).
However, Sanders does not explicitly disclose wherein the cushion/mattress comprises a plurality of cushions, nor wherein each of the first and second end edges having an elongated slot extending therethrough and being positioned between the first and second lateral edges, the upper perimeter wall being attached to and extending along edges formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall, and a plurality of reinforcing panels being attached to each of the top and bottom walls, each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) a bedding assembly with encasement (As illustrated in FIGS. 9, 12, 14, and 15) wherein the inner mattress comprises a plurality of cushions/panels ([0141] “first supporting structures comprising one or more foam structures”), wherein each of the first and second end edges (about 304 and 308; FIG. 14) having an elongated slot (between 336 and 304/336 and 308; FIG. 14) extending therethrough and being positioned between the first and second lateral edges (as illustrated in FIG. 14), the upper perimeter wall being attached to and extending along edges (318A/318B; FIG. 14) formed by the slots in the top wall, the lower perimeter wall being attached to and extending along edges formed by the slots in the bottom wall (as illustrated in FIGS. 9, 12, 14, and 15) and the slots terminating at one of the reinforcing panels (as illustrated in FIG. 14/15) spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (as illustrated in FIG. 15, the slot is terminating at one of the reinforcing panels (junction 336) spaced from a peripheral edge of one of the reinforcing panels (either edge 340/342) such that one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (about junction 336) and clarified in [0121]) the plurality of reinforcing panels being attached to each of the top and bottom walls (as illustrated in FIGS. 14/15). As Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of cushions/panels for the at least one arbitrary cushion of Sanders. Where the results would have been predictable as both Sanders and Rose are concerned with bedding assemblies and encasements thereof. Where advantageously, the use of a plurality of cushions/panels would permit the user of Sanders to replace the mattress in part upon wear or soiling, thereby extending the overall longevity of the mattress and reducing maintenance costs.
It would have further been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the elongated slots and reinforcing panels of Rose (between 336 and 304/336 and 308 at both ends as illustrated in FIG. 14) into the encasement assembly of Sanders (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Rose and Sanders are concerned with mattress systems and their encasements thereof. Where advantageously, the incorporation of the elongated slots and the reinforced portions (336; FIG. 14) is acknowledged in Rose such that the “first movable upper section is separate from and movable with respect to the second movable upper section… The sleep system can further include an articulation system for articulating the first movable upper section, the first movable lower section, the second movable upper section, and the second movable lower section, wherein the articulation system is configured to allow for independent movement of the first upper movable section and the second upper movable section” [0126]. Where such feature would eminently avail the mattress to be used by two individuals and cater to their preferences as Rose acknowledges. Where further including a plurality of reinforcing panels (Rose: 336; FIG. 14) being attached to each of the top and bottom walls, the each of the slots terminating at one of the reinforcing panels would provide as Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”
Regarding claim 7, Sanders in view of Rose discloses (FIGS. 1 and 3) the mattress system according to claim 6, wherein the coupler includes: a first mating member (13; FIG. 3) being attached to the upper perimeter wall (as illustrated in FIG. 3), the first mating member extending along a bottom edge of the upper perimeter wall (as Illustrated in FIGS. 1 and 3); a pair of second mating members (15, 16, and 17; FIG. 3) each being releasably engageable with the first mating member (as illustrated in FIG. 3), the second mating members including an upper mating member (15; FIG. 3) and a lower mating member (16/17; FIG. 3), the upper mating member being attached to and extending along a top edge of the lower perimeter wall (As illustrated in FIG. 3), the lower mating member being attached to and extending around the lower perimeter wall (as illustrated in FIG. 3), the lower mating member being positioned between the upper mating member and the bottom wall (as illustrated between FIGS. 1 and 3); and the first mating member being securable to the upper mating member to provide a first height dimension between the top and bottom walls, the first mating member being securable to the lower mating member to provide a second height dimension between the top and bottom walls, the first height dimension being greater than the second height dimension.
Regarding claim 8, Sanders in view of Rose discloses (Sanders: FIGS. 1 and 3) the mattress encasement assembly according to claim 6, wherein the coupler comprises a zipper having a slider body (6, 7, and 8/13, 15, 16, 17; as illustrated between FIGS. 1 and 3), the slider body being mounted on the first mating member and being selectively engageable with the upper mating member or the lower mating member. Notably, Sanders describes its fasteners as “slide fasteners” (Col. 4, lines 14-34). Where a slide fastener is known in the art to be a zipper (per the Oxford English Dictionary “slide fastener”: “a zip-fastener”), where a zipper is known eminently in the art to possess a slide body that a user grasps and advances along the extent of a row of converging teeth to thereby ‘zip’.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Rose and Chan (U.S. Pub. No. 20190274443), with Chan used as an exemplary/teaching reference.
Regarding claim 11, Sanders discloses (FIGS. 1-3) a method of forming a mattress (as illustrated in FIGS. 1-3) comprising the steps of: {providing a cushioning panel}; placing a mattress encasement around the cushioning {panel} such that the cushioning {panel is} encased by the mattress encasement, the mattress encasement including: an upper section (2; FIG. 1) including a top wall (9) having a top perimeter edge (about the perimeter of 9), an upper perimeter wall (between 9 and 6; FIG. 1) being coextensive with and extending downwardly from the top perimeter edge (as illustrated in FIG. 1); a lower section (3; FIG. 1) including a bottom wall (10; FIG. 2) having a bottom perimeter edge (about 10; FIG. 2), a lower perimeter wall (between 4 and 6; FIG. 1 and 3) being coextensive with and extending upwardly from the bottom perimeter edge (as illustrated in FIG. 1); the upper and lower sections each comprising a fabric material (Col. 2, lines 26-27); a coupler (6, 7, and 8; FIGS. 1, and 13 and 15/16/17; FIGS. 3), being attached to the upper and lower sections to releasably secure the upper perimeter wall and the lower perimeter wall together such that the upper and lower sections are configured to encase the {cushion} (as illustrated in FIGS. 1 and 3), the coupler including; a first mating member (13; FIG. 3) being attached to the upper perimeter wall (as illustrated in FIG. 3), the first mating member extending along a bottom edge of the upper perimeter wall (as Illustrated in FIGS. 1 and 3); a pair of second mating members (15, 16, and 17; FIG. 3) each being releasably engageable with the first mating member (as illustrated in FIG. 3), the second mating members including an upper mating member (15; FIG. 3) and a lower mating member (16/17; FIG. 3), the upper mating member being attached to and extending along a top edge of the lower perimeter wall (As illustrated in FIG. 3), the lower mating member being attached to and extending around the lower perimeter wall (as illustrated in FIG. 3), the lower mating member being positioned between the upper mating member and the bottom wall (as illustrated between FIGS. 1 and 3); and the first mating member being securable to the upper mating member to provide a first height dimension between the top and bottom walls, the first mating member being securable to the lower mating member to provide a second height dimension between the top and bottom walls, the first height dimension being greater than the second height dimension (as clarified in claim 16 “second and third connecting portions being disposed on said intermediate side strip at different heights on said intermediate side strip such that said first connecting portion is engageable with either of said second and third connecting portions to permit said mattress cover to accommodate mattresses having different thicknesses”; where the connecting portions are described as “slide fasteners” (Col. 4, lines 14-34)); and selecting the upper mating member or the lower mating member depending up a height of the interior cushioning system (as considered in claim 16, and clarified in Col. 4, lines 14-34).
However, Sanders does not explicitly disclose stacking a plurality of cushioning panels on top of each other to define an interior cushioning system, each of the cushioning panels being resiliently compressible, nor a plurality of reinforcing panels being attached to each of the top and bottom walls, each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
Regardless, Rose teaches (FIGS. 9, 12, 14, and 15) a bedding assembly with encasement (As illustrated in FIGS. 9, 12, 14, and 15) wherein the inner mattress comprises a plurality of cushions/panels ([0141] “the one or more first supporting structures comprising one or more foam structures”), and a plurality of reinforcing panels (336/340/342; FIG. 15) being attached to each of the top and bottom walls, each of the slots terminating at one of the reinforcing panels (as illustrated in FIG. 14/15) spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (as illustrated in FIG. 15, the slot is terminating at one of the reinforcing panels (junction 336) spaced from a peripheral edge of one of the reinforcing panels (either edge 340/342) such that one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot (about junction 336) and clarified in [0121]). As Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of cushions/panels for the at least one arbitrary cushion of Sanders. Where the results would have been predictable as both Sanders and Rose are concerned with bedding assemblies and encasements thereof. Where advantageously, the use of a plurality of cushions/panels would permit the user of Sanders to replace the mattress in part upon wear or soiling, thereby extending the overall longevity of the mattress and reducing maintenance costs. Where further the results would be predictable as Chan demonstrates a known support structure comprising one or more foam structures (as illustrated in FIGS. 5A-5B), where the manner of stacking a plurality of cushions (or one or more as Rose avails [0141]) would “In this way, a user is able to manually adjust the firmness of the bed through vertical alignment of the mattresses” as Chan acknowledges (Abstract). It should be understood that Rose avails an arbitrarily arranged plurality of cushions that are incorporated into Sanders, while Chan avails an explicit demonstration of a plurality of stacked cushions and a compelling rationale to arrange thereby (Abstract).
It would have further been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the elongated slots and reinforcing panels of Rose (between 336 and 304/336 and 308 at both ends as illustrated in FIG. 14) into the encasement assembly of Sanders (as illustrated in FIGS. 1-3). Where the results would have been predictable as both Rose and Sanders are concerned with mattress systems and their encasements thereof. Where advantageously, the incorporation of the elongated slots and the reinforced portions (336; FIG. 14) is acknowledged in Rose such that the “first movable upper section is separate from and movable with respect to the second movable upper section… The sleep system can further include an articulation system for articulating the first movable upper section, the first movable lower section, the second movable upper section, and the second movable lower section, wherein the articulation system is configured to allow for independent movement of the first upper movable section and the second upper movable section” [0126]. Where such feature would eminently avail the mattress to be used by two individuals and cater to their preferences as Rose acknowledges. Where further including a plurality of reinforcing panels (Rose: 336; FIG. 14) being attached to each of the top and bottom walls, the each of the slots terminating at one of the reinforcing panels would provide as Rose states “The overlapping material of the first member 340 crossing over the second member 342 at the junction 336 can also act to reinforce the sheet 300 at the junction 336 by placing two pieces of fabric at the junction 336 rather than just one”
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Where obviously, the plurality of cushions of Sanders in view of Rose (and Chan for exemplary purposes) would be stacked and assembled and encased by the mattress assembly to form a mattress thereby, where Sanders avails the method of electing the height of the mattress encasement dependent upon the zipper track employed in Sanders (FIG. 3, claim 16, clarified in Col. 4, lines 14-34).
Regarding claim 12, Sanders in view of Rose discloses (Sanders: FIGS. 1 and 3) the method of forming a mattress according to claim 11, including the step of the coupler comprising a zipper having a slider body (6, 7, and 8/13, 15, 16, 17; as illustrated between FIGS. 1 and 3), the slider body being mounted on the first mating member and being selectively engageable with the upper mating member or the lower mating member. Notably, Sanders describes its fasteners as “slide fasteners” (Col. 4, lines 14-34). Where a slide fastener is known in the art to be a zipper (per the Oxford English Dictionary “slide fastener”: “a zip-fastener”), where a zipper is known eminently in the art to possess a slide body that a user grasps and advances along the extent of a row of converging teeth to thereby ‘zip’.
Response to Arguments
Applicant’s arguments, see Remarks (pages 11), filed May 15th, 2022, with respect to Abstract and Claim Objections have been fully considered and are persuasive.  The Abstract Objection and the majority of the Claim Objections (excluding claim 4 which still appears to possess the previously language previously filed and presenting the same grammatical error) of March 11th, 2022 has been withdrawn. 
Applicant's arguments filed May 15th, 2022 have been fully considered but they are not persuasive.
With regard to applicants arguments directed towards claim 1, applicant alleges (see Remarks: page 11) that Sanders and Rose fail to provide a plurality of cushions that allow for variation in height. However, Sanders was not used to address a plurality of cushions (but used a plurality of fasteners that can suit a plurality of heights). Rose introduced a plurality of cushions that avails a plurality of heights which synergizes with Sanders. Furthermore, applicant has not claimed that the “use of multiple cushions” “allow for variations in height”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Examiner is not persuaded that Sanders in view of Rose fails to disclose or teach in combination a plurality of cushions that can be operably used for variations in height.
With regard to applicant’s arguments directed towards claims 4-8, and 11-12, applicant alleges (see Remarks: pages 11-12) that applicant’s figures form original disclosure and that no new matter has been introduced. However, in the absence of language in the original disclosure clarifying matters, it is unclear how applicant’s reinforcing panels extend around the slots at the interior end thereof. Although ‘across’ is understood, but applicant’s reinforcing panels appear to be attached to the bottom of the slot itself. Furthermore, It is unclear where possession is shown and how the reinforcing panel can be spaced from a peripheral edge of itself (or other reinforcing panels not previously shown or in the original written disclosure). Therefore, examiner must reject claims 4-8, and 11-12 under at least 112a and 112b for reasons set forth in the pertinent section prior.
Furthermore, applicant alleges that Rose fails to locate the reinforcement panels around the interior end. However, as eminently seen in FIG. 15, the reinforcing panels clearly appear to locate and extend around the interior end. There is no specificity that the reinforcing panel itself needs to be arcuately shaped or sewn therealong (although an arcuate shape is observed located at the interior end of the slot and across the other reinforcing panel, which is further clarified in [0121])
Therefore, examiner is also not present persuaded that Rose (with Sanders) fails to disclose a bedding arrangement with a slot, and reinforcing panels thereat, with each of the slots terminating at one of the reinforcing panels spaced from a peripheral edge of the one of the reinforcing panels such that the one of the reinforcing panels extends around and across a portion of the slot adjacent an interior end of the slot.
	Therefore, the 103 Rejections are maintained for those reasons set forth in the pertinent section prior.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/29/2022